Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 4, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,597,313 (Dan) (hereinafter “Dan”).
Regarding claim 1, Figs. 1-13D show a sheet feeding apparatus comprising: 
a tray (9) on which a sheet is to be placed; 
a feeding roller (12) configured to feed the sheet at a feeding position at which the feeding roller (12) abuts against the sheet placed on the tray (9); 
a separating portion (11) configured to form a separation nip configured to separate, one by one, sheets fed by the feeding roller (12); 
a rotating member (including 131 and 95) provided between the feeding position and the separation nip (i.e., at least a portion of elements 131 and 95 provided between 
a first detecting sensor (column 13, lines 52-64) configured to detect presence or absence of a sheet on the tray (9) by detecting rotation of the rotating member (including 131 and 95); 
a second detecting sensor (including 100) configured to detect a position of a trailing end of the sheet by detecting rotation of the rotating member (including 131 and 95) in a case where the sheet passes between the feeding position and the separation nip in the sheet conveying direction; 
a driving source (including C1) configured to drive the feeding roller (12) to rotate; and 
a control portion (Fig. 12), wherein the control portion (Fig. 12) is configured to detect a position of a trailing end of a preceding sheet separated by the separating portion (11) by using the second detecting sensor (including 100), and is configured to detect presence or absence of a subsequent sheet placed on the tray (9) by using the first detecting sensor (column 13, lines 52-64), and 
wherein, based on detection results of the first detecting sensor (column 13, lines 52-64) and second detecting sensor (including 100), the control portion (Fig. 12) controls the driving source (including C1) such that the feeding roller (12) starts to feed the subsequent sheet.  
Regarding claim 4, Figs. 1-13D show that, when the control portion (Fig. 12) detects the trailing end of the separated preceding sheet using the second detecting -22-10197024US01 
Regarding claim 9, Figs. 1-13D show an image forming apparatus (1), comprising: 
a sheet feeding apparatus (Fig. 4); and 
an image forming portion (5) configured to form an image on a sheet, wherein the sheet feeding apparatus (Fig. 4) includes: 
a tray (9) on which a sheet is to be placed, 
a feeding roller (12) configured to feed the sheet at a feeding position (at 12) at which the feeding roller (12) abuts against the sheet placed on the tray (9), 
a separating portion (11) configured to form a separation nip configured to separate, one by one, sheets fed by the feeding roller (12), 
a rotating member (including 131 and 95) provided between the feeding position (at 12) and the separation nip (nip between 10 and 11) in a sheet conveying direction, wherein the rotating member (including 131 and 95) is configured to be rotated by being pushed by a leading end of the sheet placed on the tray (9), 
a first detecting sensor (column 13, lines 52-64) configured to detect presence or absence of a sheet on the tray (9) by detecting rotation of the rotating member (including 131 and 95), 
a second detecting sensor (including 100) configured to detect a position of a trailing end of the sheet by detecting rotation of the rotating member (including 131 and 
a driving source (including C1) configured to drive the feeding roller (12) to rotate, and 
a control portion (Fig. 12), wherein the control portion (Fig. 12) is configured to detect a position of a trailing end of a preceding sheet separated by the separating portion (at 19) by using the second detecting sensor (including 100), and is configured to detect presence or absence of a subsequent sheet placed on the tray (9) by using the first detecting sensor (column 13, lines 52-64), and 
wherein, based on detection results of the first detecting sensor (column 13, lines 52-64) and second detecting sensor (including 100), the control portion (Fig. 12) controls the driving source (including C1) such that the feeding roller (12) starts to feed the subsequent sheet.  
Regarding claim 12, Figs. 1-13D show that, when the control portion (Fig. 12) detects the trailing end of the separated preceding sheet using the second detecting sensor (including 100) and the control portion (Fig. 12) does not detect presence of a subsequent sheet placed on the tray (9) using the first detecting sensor (column 13, lines 52-64), the control portion (Fig. 12) controls the driving source (including C1) such that the feeding roller (12) does not start to rotate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dan as applied to claims 1 and 9 above, and further in view of U.S. Patent No. 8,313,097 (Kayama).  With regard to claims 2 and 10, Dan teaches all of the limitations, except for a restricting portion and a releasing portion, as claimed.
Kayama teaches that it is well-known in the art to provide a sheet feeding apparatus (Fig. 1) with a restricting portion (57) provided between a feeding position (at 42) and a separation nip-21-10197024US01 (nip between 43 and 44) in a sheet conveying direction, wherein the restricting portion (57) is configured to restrict a sheet placed on a tray from entering the separation nip (nip between 43 and 44) by abutting a leading end of a sheet; and 
a releasing portion (including 52) configured to release, in a case where the restricting portion (57) restricts conveyance of the sheet to a downstream side in the sheet conveying direction, restriction by the restricting portion (57) of conveyance of the sheet to a downstream side in the sheet conveying direction.   Column 4, lines 54-57 explains that this arrangement stops the leading edge of the sheet, e.g., when the sheet is not being fed.  It would have been obvious to one having ordinary skill in the art Dan apparatus with a restricting portion and releasing portion arrangement, for the purpose of  stopping the leading edge of the paper when the sheet is not being fed, as taught by Kayama.
Regarding claims 3 and 11, Figs. 1-13D of Dan show that the rotating member (including 131 and 95) includes: 
a first light-shielding portion (transparent type photo interrupter in lines 58-59 of column 13) configured to shield light in a light path of the first detecting sensor (column 13, lines 52-64), and 
a second light-shielding portion (85) configured to shield light in a light path of the second detecting sensor (including 100) at a timing different from that of the first light-shielding portion (transparent type photo interrupter),
wherein the rotating member (including 131 and 95) is configured to rotate from a first position to a second position by being pushed by the leading end of the sheet placed on the tray (9), but Dan does not show a restricting portion and a releasing portion, as claimed.
As noted above with regard to claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Dan apparatus with a restricting portion and releasing portion arrangement, for the purpose of  stopping the leading edge of the paper when the sheet is not being fed, as taught by Kayama.  Providing the Dan apparatus with a restricting portion and releasing portion, in a manner as taught by Figs. 3A-3B of Kayama, results in the leading end of the sheet being restricted by abutting against a restricting portion (57 in Kayama) of the sheet feeding Dan) detects the first light-shielding portion (column 13, lines 58-59 of Dan), and 
wherein, after the restriction of the leading end of the sheet is released by the releasing portion (including 52 taught by Kayama), the rotating member (including 131 and 95 of Dan) is configured to be rotated from the second position to a third position by being pushed by the leading end of the sheet fed from the tray (9 of Dan) by the feeding roller (12 of Dan), so that the second detecting sensor (including 100) detects the second light-shielding portion (85).  
4.	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,209,465 (Sayama et al.) (hereinafter “Sayama”) in view of Dan.  
Regarding claim 5, Figs. 1-4 of Sayama show an image reading apparatus comprising: 
a sheet feeding apparatus (including 16, 19 and 43); and 
an image reading portion (including 100a) configured to read an image of a sheet, wherein the sheet feeding apparatus (including 16, 19 and 43) includes: 
a tray (62) on which a sheet is to be placed, 
a feeding roller (16) configured to feed the sheet at a feeding position (at 16) at which the feeding roller (16) abuts against the sheet placed on the tray (62), 
a separating portion (including 41) configured to form a separation nip (nip between elements 43 and 19) configured to separate, one by one, sheets fed by the feeding roller (16), 
a rotating member (including 13 and 51), and 
Sayama discloses most of the limitations of claim 5, but does not show a rotating member, as claimed.  Also, Sayama does not show first and second detecting sensors or a control portion, as claimed.
Dan shows that it is well-known in the art to provide a sheet feeding apparatus (Fig. 1) with a rotating member (including 131 and 95) provided between a feeding position (at 12) and a separation nip (nip between 10 and 11) in a sheet conveying direction, wherein the rotating member (including 131 and 95) is configured to be rotated by being pushed by a leading end of a sheet placed on a tray (9), 
a first detecting sensor (column 13, lines 52-64) configured to detect presence or absence of a sheet on the tray (9) by detecting rotation of the rotating member (including 131 and 95), 
a second detecting sensor (including 100) configured to detect a position of a trailing end of the sheet by detecting rotation of the rotating member (including 131 and 95) in a case where the sheet passes-25-10197024US01 between the feeding position (at 12) and the separation nip (nip between 10 and 11) in the sheet conveying direction, and 
a control portion (Fig. 12), wherein the control portion (Fig. 12) is configured to detect a position of a trailing end of a preceding sheet separated by the separating portion (at 19) by using the second detecting sensor (including 100), and is configured to detect presence or absence of a subsequent sheet placed on the tray (9) by using the first detecting sensor (column 13, lines 52-64), and 
wherein, based on detection results of the first detecting sensor (column 13, lines 52-64) and second detecting sensor (including 100), the control portion (Fig. 12) Dan shows that the rotating member (including 131 and 95) is able to detect both the presence of sheets in the tray as well as detecting the trailing edge of a sheet as it is being conveyed.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Sayama apparatus with a rotating member and sensor arrangement that is able to detect both sheet presence in the tray and detection of the trailing end of the conveyed sheet, for the purpose of performing more functions with a rotating member than those performed by the rotating member of Sayama, as taught by Dan.
Regarding claim 8, Figs. 1-13D of Dan show that, when the control portion (Fig. 12) detects the trailing end of the separated preceding sheet using the second detecting sensor (including 100) and the control portion (Fig. 12) does not detect presence of a subsequent sheet placed on the tray (9) using the first detecting sensor (column 13, lines 52-64), the control portion (Fig. 12) controls the driving source (including C1) such that the feeding roller (12) does not start to rotate.  
5.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sayama in view of Dan as applied to claim 5 above, and further in view of Kayama.  With regard to claim 6, Sayama in view of Dan teaches all of the limitations, except for a restricting portion and a releasing portion, as claimed.
Kayama teaches that it is well-known in the art to provide a sheet feeding apparatus (Fig. 1) with a restricting portion (57) provided between a feeding position (at 42) and a separation nip-21-10197024US01 (nip between 43 and 44) in a sheet conveying direction, wherein the restricting portion (57) is configured to restrict a sheet placed on a tray from 
a releasing portion (including 52) configured to release, in a case where the restricting portion (57) restricts conveyance of the sheet to a downstream side in the sheet conveying direction, restriction by the restricting portion (57) of conveyance of the sheet to a downstream side in the sheet conveying direction.   Column 4, lines 54-57 explains that this arrangement stops the leading edge of the sheet, e.g., when the sheet is not being fed.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of Sayama in view of Dan with a restricting portion and releasing portion arrangement, for the purpose of  stopping the leading edge of the paper when the sheet is not being fed, as taught by Kayama.
Regarding claim 7, Figs. 1-13D of Dan show that the rotating member (including 131 and 95) includes: 
a first light-shielding portion (transparent type photo interrupter in lines 58-59 of column 13) configured to shield light in a light path of the first detecting sensor (column 13, lines 52-64), and 
a second light-shielding portion (85) configured to shield light in a light path of the second detecting sensor (including 100) at a timing different from that of the first light-shielding portion (transparent type photo interrupter),
wherein the rotating member (including 131 and 95) is configured to rotate from a first position to a second position by being pushed by the leading end of the sheet placed on the tray (9), but Dan does not show a restricting portion and a releasing portion, as claimed.
Sayama in view of Dan with a restricting portion and releasing portion arrangement, for the purpose of  stopping the leading edge of the paper when the sheet is not being fed, as taught by Kayama.  Providing the apparatus of Sayama in view of Dan with a restricting portion and releasing portion, in a manner as taught by Figs. 3A-3B of Kayama, results in the leading end of the sheet being restricted by abutting against a restricting portion (57 in Kayama) of the sheet feeding apparatus, so that the first detecting sensor (column 13, lines 52-64 of Dan) detects the first light-shielding portion (column 13, lines 58-59 of Dan), and 
wherein, after the restriction of the leading end of the sheet is released by the releasing portion (including 52 taught by Kayama), the rotating member (including 131 and 95 of Dan) is configured to be rotated from the second position to a third position by being pushed by the leading end of the sheet fed from the tray (9 of Dan) by the feeding roller (12 of Dan), so that the second detecting sensor (including 100) detects the second light-shielding portion (85).  
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653